Citation Nr: 1708910	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-05 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected left foot disability.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left foot disability.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left foot disability.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and substance abuse disorder, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.

10.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to an acquired psychiatric disorder.

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to an acquired psychiatric disorder.

12.  Entitlement to service connection for benign prostate hypertrophy (BHP), to include as secondary to service connection bilateral inguinal herniography residuals.

13.  Entitlement to a compensable rating for a left foot disability.

14.  Entitlement to service connection for tinnitus.

15.  Entitlement to service connection for sinusitis.

16.  Entitlement to a compensable rating for bilateral inguinal herniography residuals.

17.  Entitlement to a temporary total evaluation because of treatment requiring convalescence for service-connected bilateral inguinal herniography residuals.

18.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities prior to March 19, 2009.

19.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities from March 19, 2009.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1978 to December 1978 and from May 1979 to August 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus, sinusitis, a right wrist disorder, a left wrist disorder, a right foot disorder, a left knee disorder, a right knee disorder, a lumbar spine disorder, an acquired psychiatric disorder, a sleep disorder, erectile dysfunction, IBS, GERD, and BHP, entitlement to a compensable rating for a left foot disability, and entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities from March 19, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to March 19, 2009, the Veteran's bilateral inguinal herniography residuals required additional surgery and the use of a belt.

2.  From March 19, 2009, the Veteran's bilateral inguinal herniography residuals has not resulted in protrusion of any kind or use of a truss or belt.

3.  The Veteran underwent hernia surgery on March 19, 2009; however, the record fails to indicate that the surgery required at least one month of convalescence or resulted in severe postoperative residuals.

4.  Prior to March 19, 2009, there is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities, as the Veteran is now in receipt of a compensable rating.


CONCLUSIONS OF LAW

1.  Prior to March 19, 2009, the criteria for a 10 percent rating, but no higher, for bilateral inguinal herniography residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7338 (2016).

2.  From March 19, 2009, the criteria for a compensable rating for bilateral inguinal herniography residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7338 (2016).

3.  The criteria for a temporary total rating due to treatment requiring convalescence for a service-connected bilateral inguinal herniography have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).

4.  Prior to March 19, 2009, there is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations in connection with his increased rating claim for bilateral inguinal herniography residuals (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his attorney has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his service connection claim for bilateral inguinal herniography residuals in September 2006, which was granted by a March 2008 rating decision and assigned a noncompensable rating under Diagnostic Code 7338.  The Veteran asserts that he is entitled to a higher rating.

Under Diagnostic Code 7338, a noncompensable evaluation is assigned for an inguinal hernia that is not operated, but remediable or that is small, reducible, or without the hernia protrusion.  A 10 percent evaluation is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest scheduler rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).

The Veteran was afforded a VA examination in May 2008.  On examination, he had a right inguinal hernia present, but it was remediable or operable.  The examiner noted that the Veteran did not wear a truss and there was minimal protrusion.

The Veteran's treatment records show that he wore a hernia belt in September 2008, November 2008, and January 2009.  On March 19, 2009, he underwent right inguinal repair surgery.  His treatment records show that he had no hernias in March 2015 or in March 2016.

The Veteran was afforded a VA examination in February 2016.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner indicated that the Veteran had no hernias. The examiner indicated that the Veteran's cars were not painful or unstable and measured 4 centimeters by 0.1 centimeters.  The examiner indicated that there were no other significant test findings or results.  The examiner indicated that the Veteran's bilateral inguinal herniography residuals did not affect his ability to work.

Here, the record shows that prior to March 19, 2009, the Veteran wore a hernia belt and required further surgery for his hernia on that date.  As such, a 10 percent rating in assigned for the Veteran's bilateral inguinal herniography residuals prior to March 19, 2009 (the date of his right inguinal repair surgery).

From March 19, 2009, the record does not show that the Veteran's bilateral inguinal herniography residuals have risen to the level of assignment of a compensable rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Here, the Veteran has not specifically identified any bilateral inguinal herniography residuals findings which would merit a higher schedular rating after his March 19, 2009 surgery.  The claims file fails to establish that the Veteran's bilateral inguinal herniography residuals results in a recurrent inguinal hernia that is readily reducible and well supported by truss or belt.

As such, the criteria for a 10 percent rating prior to March 19, 2009, have been met.  However, a compensable rating for the Veteran's bilateral inguinal herniography residuals have not been met from March 19, 2009.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
	
Temporary Total Evaluation

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted if treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

The Veteran is seeking a temporary total evaluation due to treatment requiring convalescence for a service-connected bilateral inguinal herniography under 38 C.F.R. § 4.30.  It is his contention that after his right inguinal hernia repair surgery on March 19, 2009, he was restricted from driving while taking medication (which he was prescribed for several months) and from lifting objects heavier than 20 pounds for a six week period.  Both the Veteran and his attorney argue that as his occupation at the time was in VA's Compensated Work Therapy (CWT) program moving furniture and heavy equipment, he was unable to perform his job duties and unable to work.  See September 2015 correspondence from the Veteran's attorney.

A review of the record shows that after the Veteran's surgical procedure on March 19, 2009, he received post-operative instructions that included no lifting objects heavier than 20 pounds for the following six weeks and no driving while taking pain medications.  On March 20, 2009, his vocational rehabilitation specialist requested clarification as to whether he would be cleared to return to his vocational rehabilitation assignment with the 20 pounds lifting restriction on March 23, 2009.  On March 23, 2009, it was noted that the Veteran was to remain off of his vocational rehabilitation assignment until he could be seen by general surgery on March 31, 2009.  On March 24, 2009, the Veteran's vocational rehabilitation specialist noted that because the Veteran would not be seen by his physician until March 31, and his position in the Transitional Work therapy program could not be held for more than five days, he would be discharged from the vocational rehabilitation program that day.  However, he was advised he could re-apply once he had medical clearance to work.  

On March 31, 2009, the Veteran was seen for follow-up by the general surgery clinic .  He reported no complaints and his wound in the right groin area was observed to be dry with no erythema.  Additional follow-up by the general surgery clinic was determined to be not needed, and the Veteran was discharged and returned to the primary care clinic with instructions to continue no heavy lifting for six weeks.  On that same day, the Veteran's vocational rehabilitation specialist noted that she had heard from the Veteran the day before that his paperwork was ready.  

On April 3, 2009, it was noted that the Veteran had stopped by the greenhouse to adopt two plants as part of his horticulture therapy.  He was also encouraged to participate in recreational therapy the next day.  

On April 6, 2009, the Veteran was determined to be eligible for reinstatement into the vocational rehabilitation program as a suitable position had been found for him in the print clinic.  It was noted that the Veteran had a 25 pound lifting restriction due to his recent surgery, but that the print clinic would be able to accommodate his limitation.  On April 13, 2009, it was noted that the Veteran had been "medically cleared" to participate in CWT with a lifting restriction of 25 pounds.  On April 21, 2009, the Veteran was suspended from the print clinic due to a behavioral incident in which he clashed with other workers.

Based on the foregoing evidence, it cannot be said that the Veteran's right inguinal hernia repair surgery on March 19, 2009, required at least one month of convalescence.  Indeed, the evidence shows that even though he was given a work restriction that included no lifting more than 20 pounds for six weeks and no driving while taking pain medication, he was "medically cleared" within two weeks and able to return to his vocational rehabilitation program within one month.  His suspension from that program was also shown to be due to his own behavioral conduct and not related to the right inguinal hernia repair surgery.  

As the evidence of record does not suggest that a month of convalescence was required following the Veteran's right inguinal hernia repair surgery, the Board must deny entitlement to a temporary total disability rating under 38 C.F.R. § 4.30.  The Veteran is shown to have undergone right inguinal hernia repair surgery on March 19, 2009.  However, his claims file does not show that the surgery required a at least one month of convalescence, resulted in severe postoperative residuals, or treatment with immobilization by cast, which is required under 38 C.F.R. § 4.30 for assignment of a temporary total disability evaluation.

The Veteran does not meet the requirements for this regulation as a matter of law.  As such, his claim is denied.  

Multiple Noncompensable Service-Connected Disabilities

Whenever a Veteran is suffering from two or more separate permanent service- connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  As discussed above, the Veteran is now in receipt of a 10 percent rating for his bilateral inguinal herniography residuals prior to March 19, 2009.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324  is rendered moot for the period prior to March 19, 2009.

Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Service connection for tinnitus is denied.

Service connection for sinusitis is denied.

Prior to March 19, 2009, a rating of 10 percent for bilateral inguinal herniography residuals, but no higher, is granted, subject to the provision governing the award of monetary benefits.

From March 19, 2009, a compensable rating for bilateral inguinal herniography residuals denied.

A temporary total evaluation due to treatment requiring convalescence for a service-connected bilateral inguinal herniography is denied.

Prior to March 19, 2009, entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities is denied.


REMAND

Regarding the issue of service connection for tinnitus, the Veteran was provided a VA examination in April 2014.  During that examination, the Veteran reported that his tinnitus began approximately two years earlier, or beginning approximately in 2012, 18 years after his separation from service.  The examiner opined that the Veteran's tinnitus was less likely than not due to his active service, to include military noise exposure, as the reported onset date was too far removed from his active service.  In September 2015 written argument, the Veteran's attorney attached an abstract of a peer-related article which suggests that tinnitus can have a delayed onset after service.  The Veteran's attorney also disputed the April 2014 VA examiner's finding that the Veteran's tinnitus began two years earlier, explaining that the Veteran did not know what tinnitus was prior to this time and thought the ringing in his ears (which had been present since service) was normal.  In light of these contentions, as well as the additional evidence in the form of the medical treatise, the Board finds that another opinion is required.

Regarding the issue of service connection for sinusitis, the Veteran was provided a VA examination in April 2014.  The examiner opined that the Veteran's sinusitis was less likely than not incurred in or caused by his service and explained that she "could not formulate a nexum [sic] between 1984 and 2000," as "[n]o data [was] available for [her] to review indicating veteran had complaint [sic] of sinus condition from 1984-2000."  In September 2015 written argument, the Veteran's attorney pointed out that the absence of evidence was not substantive negative evidence.  Furthermore, the Veteran's attorney observed that the Veteran had reported receiving treatment for his sinusitis during this time from the Tuskegee VA Medical Center (VAMC) starting in 1989.  Specifically, he reported being prescribed an inhaler due to sinusitis as well as Clearasil.  In light of these contentions, additional development should be undertaken to determine whether additional treatment records starting from 1989 exist for the Veteran, and so that another opinion may be obtained.

Regarding the issues of service connection for a right wrist disorder and a left wrist disorder, the Veteran asserts that he experienced a cold weather injury during basic training.  Alternatively, he asserts that his duties as a mechanic resulted in his present wrist disorders.  As such, the issues of service connection for a right wrist disorder and a left wrist disorder are remanded in order to obtain opinions.

Regarding the issues of service connection for a right foot disorder, a left knee disorder, and a right knee disorder, the Veteran asserts that these are due to his duties on active service, or alternatively due to his service-connected left foot disability.  As such, the issues of service connection for a right foot disorder, a left knee disorder, and a right knee disorder are remanded in order to obtain opinions.

Regarding the issue of service connection for a lumbar spine disorder, the Veteran asserts that his lumbar spine disorder is due to the heavy lifting required during his active service, which resulted in his service-connected hernias.  As such, the issue of service connection for a lumbar spine disorder is remanded in order to obtain an opinion.

Regarding the issue of service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in April 2016.  However, the examiner offered no opinion on etiology.  As such, this issue will be remanded in order to obtain an opinion.  Furthermore, the Veteran has asserted that his sleep disorder, erectile dysfunction, IBS, and GERD are due to his acquired psychiatric disorder.  As such, these will also be remanded as inextricably intertwined.

Regarding the issues of service connection for BHP, the Veteran asserts that his BHP is due to his service-connected bilateral inguinal herniography residuals.  As such, this issue is remanded in order to obtain an opinion.

Regarding the claim for an increased rating for the Veteran's left foot disability, the Board notes that the Veteran's last VA examination was in December 2015.  In June 2016, the Veteran reported that he never walks comfortably, files down his callouses, wears supportive shoes, and receives regular pedicures to help alleviate his pain symptoms.  

VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the Veteran has reported worsened left foot symptoms since his most recent VA examination in December 2015, a new examination is required to evaluate the current nature and severity of the Veteran's left foot disability.

Additionally, the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities from March 19, 2009, is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the claims file copies of all treatment records related to the care and treatment of the Veteran's sinusitis from the Tuskegee VAMC starting from 1989.  If any of the requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran and his attorney must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After the above evidence is obtained, to the extent possible, schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of any sinusitis.  

Is it at least as likely as not (50 percent or greater probability) that any sinusitis either began during or was otherwise caused by the Veteran's active service, to include any exposure to dust in service?  Why or why not?

3.  Schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of any tinnitus.

The examiner should then address the following question:

Is it at least as likely as not (50 percent or greater probability) that any tinnitus either began during or was otherwise caused by the Veteran's active service, to include any exposure to noise in service?  Why or why not?

In addressing this question, the examiner should consider and discuss the peer-related article that was submitted by the Veteran's attorney in September 2015.

4.  Schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of any right wrist disorder and/or left wrist disorder.

The examiner then should address the following question:

Is it at least as likely as not (50 percent or greater probability) that any right wrist disorder and/or left wrist disorder either began during or was otherwise caused by the Veteran's active service, to include any cold weather injury during basic training or work as a mechanic?  Why or why not?

5.  Schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of any right foot disorder, left knee disorder, right knee disorder and/or lumbar spine disorder.

The examiner then should address the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that any right foot disorder, left knee disorder, right knee disorder and/or lumbar spine disorder either began during or was otherwise caused by the Veteran's active service?  Why or why not?

(b) Is it at least as likely as not (50 percent or greater) that any right foot disorder, left knee disorder, right knee disorder and/or lumbar spine disorder was caused by a service connected disability?  Why or why not?

(c) Is it at least as likely as not (50 percent or greater) that any right foot disorder, left knee disorder, right knee disorder and/or lumbar spine disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

6.  Thereafter, schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.   

The examiner then should address the following questions:

(a) Provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is due to his active service.  Why or why not?

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disability was caused by a service connected disability.  Why or why not?

(c) Provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service-connected disability.  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
7.  If the Veteran's acquired psychiatric disorder is found to be service-connected, then schedule the Veteran for a VA examination to determine the current nature and severity of any sleep disorder, erectile dysfunction, IBS, and/or GERD.

The examiner then should address the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that any sleep disorder, erectile dysfunction, IBS, and/or GERD either began during or was otherwise caused by the Veteran's active service?  Why or why not?

(b) Is it at least as likely as not (50 percent or greater) that any sleep disorder, erectile dysfunction, IBS, and/or GERD was caused by a service connected disability?  Why or why not?

(c) Is it at least as likely as not (50 percent or greater) that any sleep disorder, erectile dysfunction, IBS, and/or GERD was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

8.  Schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of any BPH.

The examiner then should address the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that any BPH either began during or was otherwise caused by the Veteran's active service?  Why or why not?

(b) Is it at least as likely as not (50 percent or greater) that any BPH was caused by a service connected disability?  Why or why not?

(c) Is it at least as likely as not (50 percent or greater) that any BPH was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?
If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

9.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left foot disability.  

10.  For all VA examination and medical opinions obtained, ensure that the examiner(s) cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If any of the examiners determine that the opinions sought may not be given without resorting to speculation, ensure that such is stated for the record and that the examiner explains why the opinion sought cannot be offered without resort to speculation.

11.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the appeal.  If any of the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


